DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Response to Arguments
The Office has carefully considered Applicant’s response filed on 09/23/2021.  The pending claims at this time are 1, 4-6 and 8.  Applicant has cancelled Claim 7 with the filing of the RCE.  
Applicant’s submission of the e-TD’s over pending applications 16498278, 17043387, 17/043396 and 16651851 is sufficient to overcome the ODP rejections made at paragraphs 5-10 in the final office action dated 03/24/2021.  Those rejections are now withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 has been considered by the examiner.
The same IDS has art cited in it which is being applied in this Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a) (1 or 2) as being anticipated by JP H 08 11660 A issued to Teijin ltd [see specifically 0024, examples 2, 4, 5 and claim 3.]
Regarding Claims 1 and 8: Applicant is directed to JP ‘660 discloses a non-coated airbag fabric (see claim 1) wherein the fabric is woven using fibers containing polyethylene terephthalate as the main raw material [0024], the fabric has a cover factor of 2350 or more [see example 1 which specifically shows 2441] and a single fiber fineness of a yarn that constitutes the fabric is 2-4 dtex [see example 1, which shows 2.2 dtex]. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘660 as applied to claims 1, 5, 6, and 8 above, and further in view of JP H 06 184856 issued to Kanebo LTD.
	JP ‘660 teaches what is set forth above but fails to expressively suggest what Applicant seeks in Claim 4, in that the non-coated air bag fabric according to claim 1, wherein the cover factor is 2450 to 2500; 
	Even though JP ‘660 teaches CF of 2441 which falls within the deviation of 1% or less , it should be noted that a skilled artisan would easily have arrived at such a minor difference in cover factors as its typical error of margin found when determining the density of a woven.  

	 A person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the cover factor of the woven of JP ‘660 to have a cover factor of 2450 to 2500.  One would have been motivated to modify the weave density of a fabric to control the permeability of the fabric.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP